Dear Secretary Carnahan:
You have submitted a proposed fair ballot language statement for Senate Joint Resolution No. 5 relating to county assessors. The fair ballot language statement, prepared pursuant to § 116.025, RSMo, is as follows:
  A "yes" vote will amend the Missouri Constitution to require that assessors in charter counties be elected officers. This proposal will affect St. Louis County and any county that adopts a charter form of government. The exception is for a county that has between 600,001-699,999 residents, which currently is only Jackson County.
  A "no" vote will not change the current requirement for charter counties.
  If passed, this measure will not have an impact on taxes.
Pursuant to § 116.025, RSMo, we approve the legal content and form of the proposed fair ballot language statement. *Page 2 
Because our review of the fair ballot language statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the joint resolution, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
                                                         _________________ CHRIS KOSTER Attorney General *Page 1